911 F.2d 722Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles R. HERRON, Petitioner,v.DIRECTOR, OFFICE OF WORKERS COMPENSATION PROGRAM, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 89-1026.
United States Court of Appeals, Fourth Circuit.
Submitted July 9, 1990.Decided July 24, 1990.

On Petition for Review of an Order of the Benefits Review Board.  (BRB No. 85-1292-BLA)
Charles R. Herron, petitioner pro se.
Michael John Denney, Maria Christine Lisowski, United States Department of Labor, Washington, D.C., for respondent.
Ben.Rev.Bd.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Charles R. Herron seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C. Secs. 901 et seq.    Our review of the record and the Board's decision and order discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Board.*   Herron v. Director, DOWCP, BRB No. 85-1292-BLA (Benefits Review Board, Feb. 14, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We note that the Board erred in finding Sec. 410.490 inapplicable to this case.   See Pittston Coal Group v. Sebben, 488 U.S. 105 (1988);  Broyles v. Director, OWCP, 824 F.2d 327 (4th Cir.1987).  We further note, however, that such error was harmless in this case since claimant failed to produce evidence sufficient to establish pneumoconiosis under that provision